SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): June 30, 2007 LEXINGTON REALTY TRUST (Exact Name of Registrant as Specified in Its Charter) Maryland 1-12386 13-3717318 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) One Penn Plaza, Suite 4015, New York, New York 10119-4015 (Address of Principal Executive Offices) (Zip Code) (212) 692-7200 (Registrant's Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions Written communications pursuant to Rule 425 under the Securities Act (17 CFT|R 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. As previously reported in our Definitive Proxy Statement on Schedule 14A filed on April 13, 2007, the following executive officers were entitled to receive the following amounts in exchange for their shares of common stock of Lexington Strategic Asset Corp. (“LSAC Common Stock”): Executive Potential Amounts T. Wilson Eglin $710,000(1) Patrick Carroll $480,000(2) E. Robert Roskind $790,000(3) Richard J. Rouse $576,000(4) (1) $440,000 of the $710,000 represents shares granted pursuant to the Lexington Strategic Asset Corporation 2005 Equity Incentive Compensation Plan. (2) $330,000 of the $480,000 represents shares granted pursuant to the Lexington Strategic Asset Corporation 2005 Equity Incentive Compensation Plan. (3) $440,000 of the $790,000 represents shares granted pursuant to the Lexington Strategic Asset Corporation 2005 Equity Incentive Compensation Plan. (4) $396,000 of the $576,000 represents shares granted pursuant to the Lexington Strategic Asset Corporation 2005 Equity Incentive Compensation Plan. On May 10, 2007, Lexington Strategic Asset Corp. completed an offer to purchase shares of LSAC Common Stock not currently owned by us for an offer price of $10.00 per share.On June 30, 2007, Lexington Strategic Asset Corp., of which we then owned approximately 97.6% of the outstanding capital stock, was merged out of existence and each outstanding share of LSAC Common Stock owned by us was cancelled and each outstanding share of LSAC Common Stock not owned by us was converted into the right to received $10.00 per share and cancelled. As a result of the tender offer and the merger, through June 30, 2007, the above named executive officers received such amounts in exchange of their shares of common stock of Lexington Strategic Asset Corp. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Lexington Realty Trust Date: July 9, 2007 By: /s/T. Wilson Eglin T. Wilson Eglin Chief Executive Officer
